   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 1 of 28




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

 DANIEL KLEEBERG, LISA STEIN ANd AUDREY HAYS,
                                                    Plaintiffs,
              V.
                                                                            Civil Action No.
 LESTER EBER, ALEXBAY, LLC f/K/A LESTER EBER, LLC,                          16-CV-9517(LA](KHP)
 ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                                  Defendants,
      and

EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS
ACQUISIT]ON CORP., EBER-METRO, LLC, SLOCUM & SONS
OF MAINE, lNC., and CANANDAIGUA NATIONAL BANK &
TRUST COMPANY,
                                  Nominal Defendants.



                        EBER DEFENDANTS' RESPONSE TO
                   PLAINTIFFS' STATEMENT OF MATERIAL FACTS


      1.     Undisputed.

      2.     Undisputed.

      3.     Undisputed.

      4.     Undisputed.

      5.     Undisputed.

      6.     The Will expressed Allen Eber's desire that the Trust retain his interest     in

the Eber Bros. business, including EB&C and any other close corporations, and that his

son, Lester, have the opportunity to participate in the management of the business so

long as itwas held bythe Trust. (/d. At 13 ('ELEVENTH")(requesting retention of EB&C

and "certain other close corporations"). See a/so Ex.   I al2 ("lt is clear from the terms of
    Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 2 of 28




the Trust that the purpose of the Trust was to hold the shares of Eber Bros. & Co. stock

for so long as it was a going concern.).)

       Disputed: The Co-Trustees had no duty to retain the capital stock of Eber
Broso EBWLC, Metro            or Eber-CT during the life of the Trust. The Will clearly
provides (a) ..."it is my wish that my voting control of Eber Bros. & Go., lnc., can

be retained and, subject to that primary wish, I hope that my interests in certain

other close corporations can also be retained....l accordingly expressly authorize

my ...Trustee to retain my stock of Eber Bros. & Go., lnc. and my interests in any

other close corporations... with which I may be connected at the time of my death,

and, althoug h this shall not be deemed a direction to retain such corporate stocks

or business interests, l, nevertheless, direct that...my Trustee shall [not] be
responsible or accountable for any loss to my estate resulting from the retention

of any such corporate stocks or business interests, provided only that it shall have

acted in good faith". (Will, Article ELEVEN); and           "l   grant to my...Trustee...the

following powers...with respect to all property...at any time forming part of...any

trust hereunder, including... B - To ... dispose of any such property...for any
consideration...."      S    Will, Article 12, Para. B).

       7.       ln September 2011, Sally Kleeberg requested distributions of principal to

help hergranddaughter, Erica Stein (Ex. 156). She did sowith the understanding that

such distributions would reduce the amount of her remainder interest in the Trust, without

reducing the interests of either of the other beneficiaries, Audrey Hays or Lester Eber.

(Stein Decl.   fl7).   Even though it would come out of her share alone, the trustee refused

to authorize the request for distribution of principal without getting all the beneficiaries


                                                 2
    Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 3 of 28



and contingent remaindermen to consent in writing. (See Ex, 157 (some of the letters

that were sent seeking authorization)).

       Disputed: The demand that the beneficiaries and remaindermen consent to

the distribution was a requirement of Canandaigua National Bank ("CNB")' not of

Lester Eber. See     1215119     Affidavit of Lester Eber at fl26-30.

       8.     Eber Bros. & Co., lnc. ("EB&C") is a New York corporation with a capital

structure comprised of three classes of shares: Class A Common shares (Voting); Class

B Common Shares (Nonvoting); and 6% Non-Cumulative Preferred Shares (Nonvoting).

As of February 2017, the Trust held the following shares of EB&C stock, registered under

the name of "Lester Eber, Elliot W. Gumaer, Jr., M&T Bank, Co-Trustees UAIVAllen Eber

Residuary": 1850 Class A Voting Shares; 290 Class B Nonvoting Shares; 2000 6%

Preferred Nonvoting Shares. (Ex. 148 (Response 21); Ex. 149 (Response 19); Ex. 135 at

33 (Sched.   G))   According to EB&C corporate records, these shares are still registered

underthe same name, (Ex. 148 (Response 2'1)). The Trust has directly held all voting

shares   in EB&C since           approximately 1980. (Ex.    11).The only other   registered

shareholders of EB&C at any time over the last 20 years have been Lester Eber and Sally

Kleeberg, with each holding 100 shares of Class B Nonvoting Common Shares. (Ex. 11).

       Disputed: The appropriate reference depicting the shares are the charts filed

as Ex. A to the    '1118120'19   Affidavit of Wendy Eber.

       9.     EB&C has directly held all voting shares in its subsidiary, Eber Bros. Wine

and Liquor Corporation ("EBWLC") since its formation until at least February 2017. (Ex.

11.) The only other shareholder of EBWLC prior to February 2017 was the Trust, which

directly held nonvoting common and preferred shares in EBWLC. (ld.) EBWLC was             a



                                                 3
    Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 4 of 28




Trust asset. (1. Eber Dep. 81:22-24).

        Disputed: The first sentence should refer to the charts attached as Ex. A to

111812019   Affidavit of Wendy Eber. The second sentence is wrong. The shares

were not outstanding in February 2017. See ld.

        10.      Undisputed.

        11.      Undisputed.

        12.      Undisputed.

        13.      Undisputed.

        14.      After transferring some of Eber Metro's interest to third parties, Eber-CT

remained a Trust asset, with 79% of its equity owned by Eber Metro. (L. Eber Dep. 87:6-

24; Ex.4; Ex. 11; see also e.g. Ex. 123 (showing the Trust guaranteed and secured          a

loan from CNB to Eber-CT: "the Allen Eber Trust agrees to pledge their shares of capital

stock in the various corporations"); Ex. 161 at         3 (Lester letter to Audrey Hays
accompanying Trust letter from CNB re: "Our business is limited to Connecticut")).

        Disputed: 79% of the units were owned by Metro. Metro's equity was not

worth   79o/o   of the whole because of Eder Goodman's preferred rights. The Trust

didn't guarantee the GNB loan. lt just granted a security interest in the stock it

held to secure repayment by the debtor. (Brook Decl. Ex. 123).

        15.      Undisputed.

        16.      Slocum of Maine serves as an out-of-state shipper that provides important

services for the operations of Eber-CT without charging a markup to Eber-CT (Ex, 88 at

3 (Response B)). For example, during each of 2011 and 2012, Eber-CT purchased over

$3 million a year in products through Slocum of Maine. (Ex. 158 at 7 note       4).   During



                                              4
    Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 5 of 28




those two years, neither Lester nor his daughter, Wendy Eber, who was also in the

management of the business, received any compensation from Slocum of Maine. (Ex. 88

at 1; Ex. 142 at   1).

       Disputed: The cited evidence never characterizes Slocum of Maine as
providing "important" seryices for the operations of Eber-CT. (Brook Decl. Ex. 88).

Slocum of Maine is only minimally useful to Eber-CT.

       17.       Undisputed.

       18.       By letter agreement dated January 2, 2001, Gumaer agreed to perform the

following task for a single, lump-sum fee of $40,000 per year, paid by the Trust-controlled

business:

            a.   To serve as co-trustee of the Trust;

            b.   To serve as a director on the boards of Eber companies;

            c.   To serve as personal attorney to Lester Eber.

(Ex. 47; see a/so L. Eber Dep.258:25-259:8 (fees originally paid by EBWLC then switched

to Eber-CT at some point)). Even after Eber-CT was no longer controlled as a Trust asset

due to the Metro Transfer, Eber-CT paid Gumaer at least in part for his services at trustee.

(Ex. 67).

       Disputed: The referenced letter s peaks for itself.

       19.       Undisputed.

       20.       The other Trust beneficiaries besides Lester Eber were not aware of the

attorney-client relationship between Gumaer and Lester. (Hays Decl. fl'l1; Stein Decl. flS).

       Disputed: The Trust beneficiaries were aware that Gumaer was a I awyer for

the various Eber entities. See 1215/19 Affidavit of Lester Eber atfl17.


                                               5
      Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 6 of 28




           21.   Whenever Lester Eber abstained     or recused himself from voting      on

resolutions as a director at board meetings, Gumaer nonetheless proceeded to vote even

though he had an attorney-client relationship with Lester individually. (See, e.9., Ex. 152

(recognizing "the conflict of interest inherent in the [oan] transactions"); L. Eber Dep.

336:2-18 (Lester believed Gumaer was still his personal attorney from 1970 until the day

Gumaer died)).

           Disputed: Gumaerwas notworking on Lester's personal behalf with respect

to the resolutions or transactions at issue. See     1215119   Affidavit of Lester Eber at

11   18.

           22.   CNB, as co-trustee, knew that Gumaer was a lawyer for the Eber Bros.

business and "in some cases maybe Lester personally," and they saw that as creating a

conflict of interest (Hawks Dep. 45:1-25;282:14-22). CNB reviewed that conflict internally

and concluded it "was not a major issue," but it CNB did not review the January 2001

engagement letter and was not aware of exactly how Gumaer was being compensated

for any of his services. (ld. at282:22-283:3, 283:16, 285:9-287:11).

           Disputed: Whateverconcerns CNB allegedly had, itsatisfied itself thatthere

was no conflict and CNB never raised any alleged conflict.

           23.   Undisputed.

           24.   Undisputed.

           25.   Undisputed.

           26.   Undisputed.

           27.   Lester negotiated a personal Consulting Agreement with Southern at the

same time that he negotiated other transactions with Southern on behalf of EBWLC and



                                             6
    Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 7 of 28




related entities. (Ex. 162 at (Harris Beach Transaction Binder Table of Contents)). Lester

utilized EBWLC's corporate counsel, Patrick Dalton of Harris Beach, to negotiate his

personal Consulting Agreement with Southern. (L. Eber Dep. 69:23-70:2; Ex. 27 al7;

Southern Dep. 26: 19-27 :13).

         Disputed: The Gonsultin g Agreement was not negotiated at the same time

as "other transactions with Southern." See        1215119   Affidavit of Lester Eber at   1l'll

22-24.

         28.     Undisputed.

         29.     Undisputed.

         30.     Southern offered Lester a consulting position because Southern "didn't

want Lester to interfere in [their] brand building and [their] selling ways." (Southern Dep.

38:2-3); and Southern's decision      to enter into a    restrictive covenant with Lester

specifically was because: "we said we don't want this guy or any of his companies in any

format coming back and competing with us." (ld. al32:8-22 (emphasis added)). Southern

"[a]bsolutely" has "no idea' why there was no similar restrictive covenant executed by

EBWLC or several of the other Eber entities. (/d. at31:17-32:6; see a/so Ex. 162 (showing

restrictive covenants entered only     by PW&W and Eber Bros. Acquisition Corp              -
subsidiaries that were selling their assets to Southern and shutting down); Ex. 88 at 4

(Response 8, stating neither company had officers or directors after 2008)).

         Dis      d: The restrictive covenant had nothing to do with the Consulting

Agreement that Lester Eber reached with Southern. See 1215119 Affidavit of Lester

Eber at fl 25.

         31.     Undisputed.


                                             7
    Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 8 of 28




       32.    Undisputed.

       33.    Southern was only interested in retaining Lester if it had a contract that

required his "personal services" because Southern did not "want              to be bound to a
corporation for consulting." (Southern Dep. 43:17-9 (expressing concern that it would

have to keep paying even if Lester died)). Southern was not presented with the option of

executing the Consulting Agreement with any of the Eber Bros. companies, but if Lester

had proposed doing the Consulting Agreement through one of the Eber Bros, companies

instead of directly with himself, Southern's only material concern would have been

whether the contract was legally enforceable to procure Lester's personal services. (/d.

at 69:13-71'.12 ("1would go to my attorneys and say is this going to accomplish what            I




want or not")).

       Disputed: There was no requirement that Lester Eber propose to Southern

that the Gonsulting Agreement be with an Eber entity rather than him personally,

and Southern was not interested in a Consulting Agreement with an                           Eber

corporation. See   1215119   Affidavit of Lester Eber atl24, 25.

       34.    Although Southern regularly entered into consulting relationships with the

former owners of businesses it acquired, Lester Eber is the only consultant who continued

to manage a wine and liquor      distributorship contemporaneously with the consulting

relationship. (Southern Dep. 45:1-10,   7   1:14-25).

       Disputed: Eber Defendants are not in             a   position to know the nature of the

myriad consultants utilized by Southern across the country. Further, Lester
continued in business in Gonnecticut, not in New York. See                 1215119   Affidavit of

Lester Eber at fl 20.


                                                8
       Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 9 of 28




         35.     Lester's personal Consulting Agreement with Southern was never

authorized by the board of directors of any Eber company, nor was it part of the written

consent by the co-trustees (See Ex. 154 (omitting any mention of the Consulting

Agreement).)

         Disputed: The Board of EBWLC was fully aware of the Consulting
Agreement at the time it was negotiated and acquiesced in Lester signing              it. See
1215119   Affidavit of Lester Eber at fl 23.

         36.     Undisputed.

         37.     ln October 2009, Lester executed a Line of Credit Note (the "LOC Note") in

which he agreed to loan up to $1.5 million to Eber Metro, at a compound interest rate of

12.5o/o. (Ex.   13). Lester executed the LOC Note without requiring security for the potential

loans that would be made pursuant to the LOC Note. (L. Eber Dep. 102:16-25;103:10-

24).

         Disputed: Lester required a security interest in the collateral subsequent to

executing the LOC Note. See         1118119   Affidavit of Lester Eber, Exhibit l.

         38.     Undisputed.

         39.     Undisputed.

         40.     Lester Eber executed a document titled "Security Agreement" with Eber

Metro and EBWLC that was dated "as of February 26,2010." (Ex. 15; L. Eber Dep. 103:2-

13). Lester acted out of self-interest when he entered into the Security Agreement.        (L.

Eber Dep. 103:10-13). Lester also signed a Guaranty with EBWLC, providing further

security for his LOC Note, "as of February 26,2010." (Ex. 140). And then Lester signed

an identical version of the October 2009 LOC Note with a new date of "February 26,


                                                 I
       Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 10 of 28




2010.'(Ex. 15).

          Disputed: Lester Eber did not act out of "self-interest", but rather availed
himself of an entirely appropriate legal process for secured loans to give him
priority over junior creditors, including the Teamsters Fund and Pension Benefit

Guarantee Gorp. Secured or not, his loan was senior to Plaintiffs' interests. See

ucc      s9-620.

          41.      Undisputed.

          42.      On March 4,2010, Wendy circulated draft minutes of the February 26,2010

board of directors meetings for EBWLC and Eber Metro (Ex. 117). The minutes falsely

described Lester as being unwilling to provide financing under the LOC Note "if he had a

secured interest in substantially all of the assets of [Eber Metro]," and omitted the fact

that Lester had already executed the LOC Note in October 2009. (ld. at2).ln fact, Lester

had not insisted that he would not loan more money to the company unless he was given

a security agreement, because he was willing to do "whatever [he] had to keep the
company alive." (L. Eber Dep. 102:16-25).

          Disputed: The meetin g minutes are not false and speak for themselves, as

Lester Eber did require a security interest. See       1118119   Affidavit of Lester Eber at

1l1l   2s, 30.

           43.     ln April 2010, Lester sent correspondence to Audrey Hays and         Sally

Kleeberg purporting to offer them the chance to loan money to Eber Metro on the same

terms as Lester did pursuant to the LOC Note, to support "our Connecticut business and

its parent company." (E.9., Ex. 49 (Letter to Sally)). After sending the letters, Lester also

spoke to Sally Kleeberg and Audrey Hays about loaning money to Eber Metro. (Lester



                                              10
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 11 of 28




Dep. 116:16-7; Hays Decl. fl16). Both Sally Kleeberg and Audrey Hays declined to loan

money to Eber Metro at the time. (L. Eber Dep.116:2-3, 117:24-25; Hays Decl. fl16).

Lester never informed Sally Kleeberg or Audrey Hays about the possibility that he would

take control of the Connecticut business away from the Trust if they declined to loan

money to Eber Metro. (1. Eber Dep. 118:2-11; 117:8-12; Hays Decl. II17).

      Disputed: There was nothing "purported" about the offer to Ms. Hays and
Ms. Kleeberg, as Lester Eber explicitly offered them the chance to participate in

loans to the company; they declined to do so; and they did not object to Lester

Eber making the loans. See          1118119   Affidavit of Lester Eber at 1l1l 31-35.

      44.    Undisputed.

      45.    Undisputed.

      46.    On December       31   ,2011, Eber Metro defaulted on the LOC Note by failing

to repay Lester the full amount borrowed from Lester. Lester did not extend the maturity

date on the LOC Note but he does not remember why he did not. (L. Eber Dep. 435:23-

437:15.) Eber Metro made no attempt to extend the maturity date. (See Eber Metro Dep.

86:12-88:14, 106:5-1 10:19 (generally extremely evasive testimony surrounding
questions about why not).)

      Disputed: Lester was under no obli gation to extend the maturity of his loans.

EBWLC and Metro had no ability to repay Lester's loans and no viable alternative

source of financing to refinance GNB's loan. EBWLC and Metro had no ability to

pay its liabilities to the Teamsters Fund and under the Pension Plan, or to any of

the other creditors. See     '1215119   Affidavit of Wendy Eber at fl9-10, 12,15,19-21.

      47.    Undisputed.


                                                  11
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 12 of 28




       48.    Undisputed.

       49.    Undisputed.

       50.    Undisputed.

       51.     Lester did not proceed to take Eber Metro's interest in Eber-CT, however.

lf Lester had proceeded to try to transfer Eber Metro's interest in Eber-CT to Alexbay for

the amount of the debt, Eber Metro would have been required to permit Eder-Goodman,

LLC to exercise its right of first refusal, giving it the opportunity to acquire control of Eber-

CT. (See supra 1]12) lnstead, Alexbay revised its UCC 59-620 notice to be addressed

to EBWLC and to offer to accept EBWLC's 100% interest in Eber Metro in full satisfaction

of Eber Metro's debts to Lester, which had been assigned to Alexbay. (Ex. 59; se a/so

Ex.441T26).

       Disputed: Hypothetical statements and/or legal arguments do not warrant                 a

response. The UCC 59-620 notice and foreclosure was of the common stock of

Eber Metro. (Brook Decl. Ex.44 and 59).

       52.    Lester resigned as President and Director of EBWLC effective February            1,


2012. (Ex.77). Lester remained President and Director of Eber Metro after his resignation

from EBWLC and was President when Alexbay formally acquired Eber Metro (Ex. 62).

Lester also remained President and Director of EB&C after his resignation from EBWLC.

(Ex. 1 47 al2). Lester has never resigned as trustee of the Trust and has never provided

an accounting of any of his transactions with the Trust in accordance with SCPA 52208.

       Disputed: The termination of the Trust negated any hypothetical obligation

of Lester Eber to resign, and co-trustee CNB has always undertaken the Trust's
administrative responsibilities, such as to provide an accounting. (Brook Decl. Ex.


                                               12
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 13 of 28




135).

          53.     Undisputed.

          54.     The pleadings filed by Alexbay contended that the proposed transfer of Eber

Metro to Alexbay for elimination of the debt owed by Eber Metro to Alexbay was

"commercially reasonable" because all of Eber Metro's assets were equivalent in value

to the amount of debt owed to Alexbay. (Ex. 4412a; see a/so Ex. 45 fl6 (Lester Eber

Affidavit)). Alexbay's valuation relied primarily on the 2010 Polebridge Bowman

transaction to derive a base value of the equity at that point in time, and then subtracted

the amount of subsequent losses as reflected by Eber-CT's books. (See Ex. 441130-39;

Ex. 45    fl6).   Based on this one prior transaction and paft of Eber-CT's books, Alexbay

calculated the value of Eber-CT at $4,633,300 as of December 2011, and Eber Metro's

79% interest in it as approximately $3,660,000. (Ex. 44 (Alexbay Complaint      111132-39; Ex.

45 1[6)

          Disputed: The referenced pleadings speak for themselves. The complaint

filed by Alexbay sought a determination that the acceptance of the Metro stock in

full satisfaction of the loansn pursuant to N.Y U.C.C. 9-620, was commercially
reasonable. Gommercial reasonableness is a determination based on all the facts

and circumstances of the foreclosure. lt is not dependent solely on the relationship

between the value of the collateral and the face value of the loans.

Nor it there a requirement that there be an equivalency one way or the other
between the value of the collateral and the face amount of the loans.

          The value of a small private company in financial distress is, obviously,

uncertain. The Polebridge Bowman transaction was cited in the pleadings because


                                               13
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 14 of 28




it was the most recent transaction in the equity of any Eber company. lt was also

the only transaction in the equity of any Eber company since the beginning of the

Recession in the Fall of 2008. EBWLC and Metro were in financial distress and had

no money to hire an independent appraisal firm to assist it.

      The value of Metro's interest in Eber-CT was cited in the complaint as

approximately $3.66 million, subject, importantly, to discount for a variety of other

applicable factors not specifically explained in the pleadings. The complaint did

not go into detail about these other factors since all that was required was to
demonstrate that the face value of the loans was greater than the value of the Metro

stock. lmportantly, Alexbay elected to not expressly disclose the amount of the

massive liabilities that Metro was then subject to, which materially reduced the real

value of the Metro stock. Alexbay believed that disclosure, in a public document

like the complaint, of the massively negative equity value of Metro would not have

been in its best interest, since it could easily have caused its suppliers to stop

doing business with it, and have caused GNB and its other creditors to force the

dissolution or sale of the Eber business.

      The Boards of EBWLC and Metro, in determining to consent to Alexbay's

forectosure proposal, understood well that the real value of the Metro equity was

far less than $3.66 million. The Agreement for Turnover dated June 5,2012, not      a

public document, acknowledges that "Eber Bros. and Metro believe ownership of

Metro is worth less that the [Alexbay loans]" (Agreement for Turnover, section 13).

See 1215119 Affidavit of Wendy Eber   atll21.
      55.    On March 9,2012, Gumaer sent an email to Wendy and Lester Eber        in



                                            14
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 15 of 28




which he stated: "Someone will have to explain to me why the action Lester may take to

secure his indebtedness will adversely affect the relationship with CNB. I assume that

notice of that action will be given to all parties interested in the trust and the action will be

affirmed by Court order." ln response, Wendy directed Gumaer to "Please call Glenn

[Sturm] at 4pm today . . ." (Ex. 102).

       Disputed: An y concerns raised by Gumaer were subsequently addressed to

his satisfaction, as Gumaer voted to authorize the disputed transactions. See
1118119   Affidavit of Lester Eber, Exhibit O.

       56.     On March 13,2012, shortly before a board meeting scheduled later that

day, Gumaer sent an email to Wendy stating: "l am not in a position to discuss in any

depth the Alexbay matter as I learned of the matter yesterday afternoon in the email from

Underberg. Hawks will be interested in knowing (as will l) what will be the status of the

Eber Trust with respect to Eber assets held in the trust . . . On the s[urfac]e it looks like

Le[]ster is moving against the trust of which he is a co-trustee." (Ex. 1 22; W. Eber Dep.

329:4-13 (agreeing that Gumaer was stating that "it looked like Lester was moving against

the trust of which he was a cotrustee," and admitting that that "that's what it was": "Lester

was moving against the company. "Yes").

       Disputed: Any concerns raised by Gumaer were subsequently addressed to

his satisfaction, as Gumaer voted to authorize the disputed transactions. See
1118119   Affidavit of Lester Eber, Exhibit O.

       57.     Undisputed.

       58.     Undisputed.

       59.     Wendy and Gumaer "throughout the week of March 13, 2012, May 30,


                                               15
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 16 of 28




2012, and June 1, 2012")). There are no board meeting minutes suggesting that the

board considered any valuation of Eber Metro besides that used in "the "ple[a]dings" filed

by Alexbay   -   the party seeking to acquire Eber Metro. (Ex. 60). The ultimate written

consent signed by Wendy and Gumaer on June 6 and 9,2012, respectively, references

"consideration of the financial statements and records of [EBWLC] and other information

deemed relevant by the Board of Directors," but it does not indicate what those other

records were, or if they included the financialstatements of Eber-CT or Eber Metro, which

if relied upon, would have led to the conclusion that Lester might be acquiring an asset

worth over $'1 million more than the amount of debt that was due to him. (See Ex. 158 at

2 (last audited financial statement available as of Metro Transfer date reflected book value

of Eber-CT's equity as $5,699,031 as of 513112011); infra tl63).

       Disputed: This paragraph is an argument advanced on behalf of plaintiffs,

not a statement of fact.

       60.       Marino Fernandez was the sole independent lawyer, consultant, or advisor

retained to advise EBWLC and its board of directors in connection with Alexbay's UCC

Article 9 proposal and lawsuit. (Ex. 60.) His total amount of legalfees and expenses billed

for advising the company in connection with Alexbay's proposal to take Eber Metro was

just $586.25, (See Ex. 160 (General Ledger excerpt at 51912012 Bill).)

       Disputed: The Eber companies' accountants and tax attorneys were
consulted as well. See 1 118119 Affidavit of Wendy Eber at fl40.

       61.       Undisputed.

       62.       Undisputed.

       63.       Alexbay did not disclose to the Supreme Court the fact that Polebridge


                                             16
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 17 of 28




Bowman "Partners" was in fact solely owned by a single individual, Glenn Sturm, who

was a lawyer to the Ebers and/or their companies. (Exs. 44,45). Nor did Alexbay disclose

that the Polebridge Bowman transaction was only offered to Glenn Sturm                  as

compensation for his services. (W. Eber Dep. 43:11-44:21,53:21-56:10; see a/so L. Eber

Dep. 210:7-13:9 (evasive testimony refusing to acknowledge that his affidavit (ex. 45 fl6)

was describing the Polebridge Bowman transaction)).

       Disputed: Plaintiffs cite no autho rity that any obligation existed to advise
the Court that Polebridge Bowman was owned by Mr. Sturm, or that the transaction

was partly to compensate Mr. Sturm for his services. The Polebridge Bowman

transaction, and all other relevant comparable transactions, indicate that Eber

Metro was insolvent. See Torchio Report attached as Ex. F to         1118119   Affidavit of

W. Eber.

       64.    ln addition to the 79o/o interest in Eber-CT, Eber Metro's other assets were

worth $374,728, comprising $10,728 in cash and an outstanding Note Receivable from

Polebridge Bowman in the principal amount of $350,000 plus accrued interest (at 2%

simple) of $14,000 as of May 31 ,2012. (Ex. 126 at 36 (omitting to calculate the interest

on the Note, however)). ln its filing to the Monroe County Supreme Court, Alexbay said,

somewhat correctly, that "Metro has no cash reserves other than those required in the

ordinary course      of its business." (Ex. 44 fl30). Alexbay made a   misrepresentation,

however, that there were no other "valuable" assets "of any kind" besides the interest in

Eber-CT. (/d., see also generally Exs. 44, 45 (omitting to disclose the Polebridge Bowman

note receivable)).

       Disputed: Eber Metro was worthless because its debts were much greater


                                            17
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 18 of 28




than its assets, so there was no misrepresentation by Alexbay. See 1'll8l19
Affidavit of Wendy Eber at fl 26; $           Torchio Report attached as Ex. F to       1118119

Affidavit of W. Eber.

       65.    An experienced appraiser or valuation expert relying on solely the
Polebridge Bowman transaction as the basis for determining the value of Eber Metro's

interest in Eber-CT would calculate the value of that interest as of May 23, 2012 al

$5,523,103. (Ex. 139 (Torchio Report Rev. Ex. D), Combining the appraisal value based

on Polebridge Bowman with its other assets results in a total asset value of $5,897,831.

(See td. (but omitting the Note interest)).

       Disputed: The total asset value of $5,897,831 is wholly misleading, as it
ignores all of Eber Metro's liabilities. See        1118119   Affidavit of Wendy Eber at fl 26;

See Torchio Report attached as Ex. F to         1 118119   Affidavit of W. Eber.

       66.    A reasonable investor, experienced appraiser, or individual experienced in

business valuation, with full knowledge of the facts concerning the Polebridge Bowman

transaction, would not have relied on the Polebridge Bowman transaction alone to

determine the value of Eber Metro's interest in Eber-CT (Torchio Dep. 104:18-105:6).

       Disputed: This is not a statement of material fact so it requires no response.

The only appraiser/valuation expert            to value Eber Metro as of June 2012,
considered the Polebridge Bowman transaction and other relevant transactions,

and found that they indicate that Eber Metro was insolvent. See Torchio Report, p.

12, aftached as Ex. F to 1'll8l19 Affidavit of W. Eber.

       67.    An experienced appraiser or valuation expert relying on multiple data points

to determine the value of Eber Metro's interest in Eber-CT would estimate the value of


                                               18
       Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 19 of 28




that interest as of May 23,2012 as a range of values from approximately $646,413 to

$10,718,229, and an appropriate "point estimate" would be that range's "midpoint" of

$5,682,321. (Torchio Dep. 86:1-25; Ex. 139 at Rev. Ex. D).

          Disputed: This is not a statement of material fact so it requires no response.

The total asset value of $5,897,831 is wholly misleading, as it ignores all of Eber

Metro's liabilities, and the reference to the Torchio Report is made in a vacuum.

See 1118119 Affidavit of Wendy Eber at fl 26; See Torchio Report, p. 12, attached as

Ex. F to'1118119 Affidavit of W. Eber.

          68.   As of May 23,2012, Eber Metro had no outstanding liabilities on its own; to

the extent that Eber Metro had any liabilities, it undisputed that EBWLC was either jointly

liable or the guarantor. (/d. (identifying liabilities to (i) Lester Eber/Alexbay), (ii) Pension

Benefit Guarantee Corp. ('PBGC"), (iii) the Teamsters, and (iv) Harris Beach, LLP)).

          Disputed: Lester Eber's loans, the Teamsters Fund withdrawal liability, and

the Harris Beach claim were liabilities of Metro. The pension plan termination
liability was a contingent liability of Metro. See 1118119 Affidavit of Wendy Eber at

1l1I   27, 28; See Torchio Report, p. 12, attached as Ex. F to        1118119   Affidavit of W.

Eber.

          69.    Undisputed.

          70.    Alexbay's strict foreclosure on Eber Metro was equivalent to a "sale" of

Eber Metro for the amount of the debt (W. Eber Dep. 62:6-12 (describing the transaction

as "[t]he article nine sale."); Torchio Dep. 82:4-83:9 (acknowledging the               "distinct

possibility" of fraudulent conveyance because this is "situation where you're selling assets

and you've receiving a price that is less than the liabilities").) Aside from Eber Metro,


                                               19
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 20 of 28




EBWLC's only asset was $2,251 in cash (Ex. 126 at 36) EBWLC's disposition of Eber

Metro constituted a disposition of substantially all of its assets (L. Eber Dep. 361:22-

362:18; Ex. 126 at 36; Ex. 127 at20.)

      Disputed: Alexbay was not a buyer and EBWLG and Metro were not sellers.

Rather, Alexbay was a secured creditor foreclosing on the collateral securing the

debt of EBWLC and Metro. See 59-620;        1216119   Affidavit of Lester Eber at fl8-9.

      71.      Priorto it being approved by EBWLC's board, neither Sally Kleeberg nor

Audrey Hays were informed about Alexbay's proposal to accept the stock of Eber Metro

in consideration for the elimination of Eber Metro's debt to Alexbay. (Ex. 141 al 3-4

(Response 12 & 14); Ex. 142    al2   (Response 2, second bullet); Hays Decl. flfl16-18;    L.

Eber Dep. 279:17-22 (admitting he did not advise the other beneficiaries of the sale even

after he saw that CNB made a misrepresentation to them indicating that Eber-CT was still

a Trust asset); see a/so id. at295:11-24). Unlike the transfers of assets to Southern in

2007, no consent was obtained from EB&C as shareholder of EBWLC, nor was consent

received from the Trust as shareholder of EB&C.

      Disputed: GNB's fa ulty report that Eber-CT was still a Trust Asset was many

months after the closing of the 2012 Foreclosure. Further, Plaintiffs cite no

authority for proposition that there was a requirement that the beneficiaries be

notified and there was no requirement that EB&C or the Trust consent to the 2012

Foreclosure.

      72.      The transfer of Eber Metro to Alexbay produced no benefit to the Trust or

the other Trust beneficiaries not named Lester Eber. (L. Eber Dep. 293:11-294:24). Nor

did it produce any benefit to EBWLC (Cf. L. Eber Dep. 442:8-443:20 (evasive testimony


                                            20
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 21 of 28




designed to justify making the loans in the first instance rather than the challenged

decision of his foreclosure)).

       Disputed: The transfer eliminated the Lester Eber debt. See            1118119   Affidavit

of Lester Eber at l|fl 41,42.

       73.     EBWLC's consent        to transfer Eber Metro to Alexbay was objectively
irrational from an economic point of view, even if the net asset value of Eber Metro was

estimated to be negative at the time of the transfer. (Ex. 127 al20-21 (Liebman Report)),

       Disputed: The consentwas rational based u pon the financial realities facing

EBWLC. See      1215119    Affidavit of Wendy Eber atll14l. See Torchio Reporl, pp. 12,

13 attached as Ex. F to 1118119 Affidavit of W. Eber; See Torchio Testimony attached

as Ex. A to   1216119   Affidavit of J. Farrar.

       74.     A reasonable investor would have recognized the transfer of Eber Metro to

Alexbay as "a shell game" that would likely be deemed a "fraudulent conveyance" by

creditors like PBGC and Harris Beach, and thus incapable of avoiding the debts of

EBWLC. (Torchio Dep. 72:21-79:23, 114:4-14 ("[T]here are no synergies created by

Alexbay. That's just a shell game.")).

       Disputed: The testimony of Mr. Torchio is taken out of contextn and does not
                                          n'a
at all stand for the proposition that           reasonable investor would have recognized

the transfer of Eber Metro to Alexbay as "a shell game" that would likely be deemed

a "fraudulent conveyance." Mr. Torchio ultimately concluded that the value
assigned to Eber Metro was consistent with the range of values that he ultimately

determined for it. See Torchio Report aftached as Ex. F to             1118119   Affidavit of W.

Eber; See Torchio Testimony attached as Ex. A to           1216119   Affidavit of J. Farrar.


                                                  21
    Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 22 of 28




        75.   ln July 2012, Eber Metro exercised the Call Option to acquire Slocum of

Maine for $'10. Ex. 55 at   3).   Eber Metro did not acquire any assets or stock, however;

instead, George and Thomas Slocum transferred their 100o/o ownership interest              in

Slocum of Maine to Lester and Wendy Eber individually, each receiving a 50% interest.

(/d.) From 2012 through at least 2016, Lester and Wendy have received income from

Slocum of Maine. (Ex.88 at 1 (Response 1); Ex. 143at 1-2 (Response 1)).

        Disputed: While Lester and Wend y Eber have received income from Slocum

of Maine, it was very modest. See        1215119   Affidavit of Wendy Eber at fl4.

        76.   Undisputed.

        77.   Undisputed.

        78.   Undisputed.

        79.   Undisputed. The Petition speaks for itself.

        80.   Undisputed.

        81.   CNB's petition sought only CNB's resignation and discharge as co-trustee,

without seeking the same relief for the other co-trustees; the other co-trustees did not join

in the petition and did not provide accountings of their own transactions. (Ex. 135 at    2-
3.) Lester and Gumaer were identified as interested parties and served with the petition.

(td.)

        Disputed: The Petition also sought the termination of the Trust. (Brook Decl.

Ex. 135).

        82.   Undisputed.

        83.   ln the Surrogate's Court, Lester did not object to either CNB's petition for

termination of the Trust    or CNB's proposed distribution. (Ex. 33 at 1 (noting         "no



                                              22
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 23 of 28




Objections")).

       Disputed: While Lester did not specifically object to the Petition, he certainly

did not agree to incorrect distributions. See { 215119 Affidavit of Lester Eber atfl27.

There was no specific proposed distribution of the EB&Co. stock set forth in the

Petition or the Final Account. (Brook Decl. Ex. 135).

       84.       Plaintiffs did not enter an appearance or othenryise object to CNB's petition

or accounting because the petition, if granted, would require the distribution of EB&C

shares directly to Plaintiffs in accordance with their respective interests in the Trust.

(Kleeberg Decl. flfl 11-13; Hays Decl. 1121; Stein Decl. fl 6.) That said, Plaintiffs did not

ignore the proceeding; they instructed their counsel to intervene and object if there was

any sign of an attempt by Lester to divest Plaintiffs of their shares. (Kleeberg Decl. 'lffl   1   1-
13; see a/so Hays Decl fl 26; Stein Decl. fl 8.)

       Disputed: Eber Defendants do not know why Plaintiffs allegedly took any
actions. The Petition did not specifically require the distribution of EB&Co. shares

directly to Plaintiffs in accordance with their respective interests in the Trust.
(Brook Decl. Ex. 135).

       85.       On June 1,2017, the Surrogate granted CNB's requested relief and ordered

CNB to "pay the remaining cash and transfer, assign and deliver the other remaining

assets shown in the account as follows (less certain specified fees and commissions):

                 1/3 to Lester Eber

                 1/3 to Audrey Hays

                 1/6 to Daniel Kleeberg

                 116lo Lisa Stein



                                               23
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 24 of 28




(Ex. 33 at 3). Applied to the shares of EB&C held by the Trust, the Surrogate's Courl

ordered the following distribution of EB&C shares:

                .   Class A Voting: 616.67 (616 and 2/3) shares each to Lester Eber and

                    Audrey Hays; 308.33 (or 308 and 1/3) shares each to Lisa Stein and

                    Daniel Kleeberg.

                o   Glass B Nonvoting: 96.67 (96 and 2/3) shares each to Lester Eber and

                    Audrey Hays;48.33 (or48 and 1/3) shares each to Lisa Stein and Daniel

                    Kleeberg.

                .   60/o   Preferred Nonvoting: 666.67 (666 and 2/3) shares each to Lester

                    Eber and Audrey Hays; 333.33 (or 333 and 1/3) shares each to Lisa

                    Stein and Daniel Kleeberg.

(Ex. 149 at 5-6 (Response 19); see also id. at 5 (Response 1B)).

       Disputed: The Surrogate's Court Order speaks for itself, but did not contain

any language that specifically identified the number of EB&Go. shares to                   be

distributed to each beneficiary.

       86.      Lester Eber received a copy of the Surrogate's June 1,2017 Order from his

lawyer promptly after his lawyer received it. (L. Eber Dep. 129:10-3,) On July 12,2012,

Lester was sent a letter from CNB, disclosing its intent to distribute approximately two-

third of the EB&C shares to Plaintiffs. (Ex. 32 al   l (cover letter re sending "chart showing
distribution of shares";    id At 3 (chaft showing distribution of 1240 Class A Voting shares
to Plaintiffs, equal lo 67% control).)

       Disputed: The "Ghartshowing distribution of shares" was incorrect. (Brook

Decl. Ex.32).


                                               24
    Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 25 of 28




         87.   ln response to the July 12 letter, Lester's lawyer, James Yazzana, disputed

the proposed distribution of cash and marketable securities, but not the distribution of

EB&C stock. (Ex.   34). He relied in part on Wendy Eber's own pro forma spreadsheet of
changes to the distribution. (id. at2-3), which did "not [have] anything to do with the Eber

Brothers equity, only the marketable    securities   ." (W. Eber Dep. 338:24-341:17).

         Disputed: The Eber Defendants did not agree to incorrect distributions from

the Trust. See   '1215119   Affidavit of Lester Eber atfl27.

         88.   Undisputed.

         89.   As the longtime President and director of EB&C, Lester had access to and

knew about the Bylaws, including the transfer restriction in Article Xll. (Brook Decl. fl8).

The Bylaws of EB&C were not disclosed to Plaintiffs or their counsel until October 2,2018.

(td.).

         Disputed: The Bylaws of EB&G were not sought until 2018. (Brook Decl. at

lt 8).
         90.   Lester, Wendy, and their lawyer failed to mention the transfer restriction in

EB&C's Bylaws to CNB or the Surrogate's Court at any time in 2016 or 2017, even though

they repeatedly told CNB Lester was interested in acquiring the Eber Bros. stock     -   starting

after Plaintiffs filed this lawsuit in December 2016 through March 2017 . (Exs. 153, 86).

         Disputed: Plaintiffs do not cite any authority showing any obligation to
reference the transfer restriction.

         91.   The certificates stated that they were "transferable on the books of the

Corporation by the holder hereof in person or by duly authorized attorney upon surrender

of this Certificate properly endorsed." (ld.). No reference to any restriction on that right to



                                              25
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 26 of 28




transfer is noted on any of the certificates. (/d.).

       Disputed: The transfer restriction was conspicuously noted on the stock

certificates. The statement "this Certificate and the shares represented thereby

are issued and shall be held subject to all of the provisions of the ... By-Laws and

Amendments" was printed in bold type on the face of the stock certificates. See

       92.     As of 2017, CNB was unaware that EB&C's Bylaws included any provision

restricting the transfer of stock. (L. Eber Dep. 397:15-24 (never had any discussions with

CNB about the Bylaws)). CNB had possession of the EB&C Stock Certificates issued to

Lester, Gumaer and the predecessor bank. (Ex. 134 (copies of the certificates)).

       Disputed:      The Eber Defendants do not know what knowledge CNB
possessed.

       93.     ln or about September 2017, Lester received a chart reflecting CNB's
updated proposed distribution of Trust assets that included distribution of EB&C shares

to Plaintiffs, (Ex. 36, L. Eber Dep. 141:22-142:8.) Soon thereafter, Lester received         his

share of the distribution of the Trust's cash and marketable securities in accordance with

that chart. (Ex. 38) On October     11   , 1017, CNB sent correspondence to JamesVazzana

and Brian Brook concerning the outstanding need to deliver the EB&C shares and

expressing a desire to do so in the amounts of shares that had been specified by the

updated proposed distribution chart. (ld.) Plaintiffs shares in EB&C. (Hays Decl. fl22.)

       Disputed: The revised chart showing the possible distribution of shares
received on August1,2017 was still incorrect. (Brook Decl. Ex. 38). The version

of the October 1'|',2017 letter Mr.Yazzana received did not have copies of stock
powers endorsing shares to plaintiffs. See             12151'19   Affidavit of Lester Eber 1132,


                                               26
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 27 of 28




Exhibit   G.

       94.     Plaintiffs did not receive a copy of EB&C's Bylaws until October 2,2018.

(Brook Decl.   fl 8.) On October 10,2018, since a year had passed           without any EB&C

shareholder meetings, Audrey Hays formally requested            a   shareholder meeting for

shareholders of EB&C. (Hays Decl. fl 23; Ex. 42.) EB&C, through Lester and Wendy Eber,

refused Ms. Hays' request because they said that she was not a registered shareholder.

       Disputed: The Eber Defendants do not know when Plaintiffs first had the
EB&C Bylaws. Plaintiff Hays' request for a EB&C shareholder meeting was denied

for a number of reasons.      1215119   Affidavit of Lester Eber tl 33.

       95.     Over a year later, on October 31, 2018, Lester sent a "Notice of lntent to

Purchase" to the "Allen Eber Trust" care of CNB, invoking the Transfer Restriction in

Bylaw Xll. (Ex. 35.) He did so five days after Plaintiffs' counsel sent an email to Lester's

lawyers in an effort to convince them they were wrong to deny Ms. Hays' meeting request

and enclosing a copy of CNB's October 11,2017 letter to James Vazzana as support.

(Brook Decl. fl 10.)

       Disputed        The version of the CNB letter dated October 11,2017 that was

received from Plaintiffs' counsel in October 2018 was different from the version

received in October 2017 . 1215119 Affidavit of Lester Eber      ]J 32;   (Brook Decl. Ex. 38).

       96.     Undisputed.

       97.     Starting just months after the Metro Transfer, Lester, Wendy and their

lawyers have worked hard to shield Lester from potential liability for that transaction and

to frustrate any attempt by the Trust or Plaintiffs to reacquire control of the Connecticut

business, See, e.9., Ex. 98 (111712012 Letter from Underberg & Kessler re: protecting



                                              27
   Case 1:16-cv-09517-LAK-KHP Document 277-8 Filed 12/06/19 Page 28 of 28




Lester's money in case "the Article 9 transfer was somehow upset in the future").

       Disputed: The is a mischaracterization of the letter - which speaks for itself

- as well as a mere recitation of plaintiffs'   ill-conceived theory of the case which is

not appropriate for a statement of allegedly undisputed facts.

      98.    Undisputed.

      99.    The next day, on February 15,2017, Wendy Eber signed a Written Consent

of the Sole Member of the Board of Directors of EBWLC to the Certificate of Amendment

that she had already signed the day before. (Ex.43 at EB-00001166-67). The 2017

Amendment to the Certificate of lncorporation was not approved by a vote of EBWLC's

shareholders or by a written consent in lieu of a shareholder meeting. (Ex. 3).

      Disputed: There was a Gonsent regarding the 2017 Amendment to
Certificate of lncorporation. See Ex. B to      1215119   Affidavit of Lester Eber.

      100. Undisputed.
DATED: December 6,2019
          Rochester, New   York                   UNDERBERG & KESSLER LLP


                                                  /s/ Paul F              Eso.
                                                  Paul F. Keneally, Esq.
                                                  Colin D. Ramsey, Esq.
                                                  Jillian K. Farrar, Esq.
                                                  Attorneys for Eber Defendants
                                                  300 Bausch & Lomb Place
                                                  Rochester, New York 14604
                                                  Telephone: (585) 258-2800




                                           28
